DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1,6-7,10 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Wu et al. (US20150207143).
	As to claim 1, Wu et al. disclose a method of making a self-standing electrode, the method comprising: aerosolizing or fluidizing an electrode active material to produce an aerosolized or fluidized electrode active material; and co-depositing the aerosolized or fluidized electrode active material and carbon nanotubes to form a self-standing electrode; and securing a battery tab to the electrode such that each of at least a first face and a second face of the electrode is in contact with the battery tab (paragraph 0043,0056).
As to claim 6, Wu et al. discloses wherein the overall thickness of the electrode is about 10 pm to about 5000 pm (paragraph 0054).
As to claim 7, Wu et al. discloses wherein the overall thickness of the electrode is about 20 pm to about 100 pm (paragraph 0054).
As to claim 10, Wu et al. discloses wherein the co-depositing comprises co-depositing the aerosolized or fluidized electrode active material and carbon nanotubes onto a porous surface to form a binderless self-standing electrode (paragraph 0043).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 2-4,8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US20150207143) in view of Juzkow et al. (US8465871).
	Wu et al. discloses the method of making the self standing electrode described above.  Wu et al. fail to disclose wherein the securing comprises folding a single sheet of metal over the electrode such that the single sheet is in contact with at least the first face and the second face of the electrode, wherein the second face is opposite the first face and wherein the securing further comprises connecting the portions of the single sheet that are in contact with the at least two faces of the electrode with each other via one or more welds or rivets through the electrode, and further comprising the step of, before securing the battery tab to the electrode, shaping the self-standing electrode to form a body and a member extending outward from the body, and wherein the battery tab is secured to the member.
	Juzkow et al. teaches wherein the securing comprises folding a single sheet of metal over the electrode such that the single sheet is in contact with at least the first face and the second face of the electrode, wherein the second face is opposite the first face and wherein the securing further comprises connecting the portions of the single sheet that are in contact with the at least two faces of the electrode with each other via one or more welds or rivets through the electrode, and further comprising the step of, before securing the battery tab to the electrode, shaping the self-standing electrode to form a body and a member extending outward from the body, and wherein the battery tab is secured to the member for the purpose of providing strong binding to the current collector and maintaining high electrical conductivity and low impedance across the junction of tab and current collector (col. 5 lines 51-54, col. 6 lines 64-66).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide  wherein the securing comprises folding a single sheet of metal over the electrode such that the single sheet is in contact with at least the first face and the second face of the electrode, wherein the second face is opposite the first face and wherein the securing further comprises connecting the portions of the single sheet that are in contact with the at least two faces of the electrode with each other via one or more welds or rivets through the electrode, and further comprising the step of, before securing the battery tab to the electrode, shaping the self-standing electrode to form a body and a member extending outward from the body, and wherein the battery tab is secured to the member for the purpose of providing strong binding to the current collector and maintaining high electrical conductivity and low impedance across the junction of tab and current collector (col. 5 lines 51-54, col. 6 lines 64-66).
As to claim 4 , Wu et al. fail to disclose wherein a first portion of the single sheet of metal that is in contact with the first face of the member is connected to a second portion of the single sheet of metal that is in contact with the second face of the member via one or more welds, rivets, staples, clamps or clips.
Juzkow et al. teaches wherein a first portion of the single sheet of metal that is in contact with the first face of the member is connected to a second portion of the single sheet of metal that is in contact with the second face of the member via one or more welds, rivets, staples, clamps or clips member for the purpose of providing strong binding to the current collector and maintaining high electrical conductivity and low impedance across the junction of tab and current collector (col. 5 lines 49).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Wu et al. with wherein a first portion of the single sheet of metal that is in contact with the first face of the member is connected to asecond portion of the single sheet of metal that is in contact with the second face of the member via one or more welds, rivets, staples, clamps or clips member for the purpose of providing strong binding to the current collector and maintaining high electrical conductivity and low impedance across the junction of tab and current collector (col. 5 lines 49).
As to claim 8, Wu et al. fail to disclose wherein the battery tab secured to the member comprises two sheets of a metal that are in contact with a first face and a second face of the member, and that are connected to each other via one or more welds, rivets, staples, clamps or clips.
Juzkow et al. teaches wherein the battery tab secured to the member comprises two sheets of a metal that are in contact with a first face and a second face of the member, and that are connected to each other via one or more welds, rivets, staples, clamps or clips for the purpose of providing strong binding to the current collector and maintaining high electrical conductivity and low impedance across the junction of tab and current collector (col. 6 lines 64-66,col. 5 line 49).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Wu et al. with wherein the battery tab secured to the member comprises two sheets of a metal that are in contact with a first face and a second face of the member, and that are connected to each other via one or more welds, rivets, staples, clamps or clips for the purpose of providing strong binding to the current collector and maintaining high electrical conductivity and low impedance across the junction of tab and current collector (col. 6 lines 64-66,col. 5 line 49).
Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fail to teach or suggest wherein the co-depositing the aerosolized active material and carbon nanotubes comprises: contacting the aerosolized electrode active material powder with the carbon nanotubes in a carrier gas to form a mixture of the carbon nanotubes and the aerosolized electrode active material powder; collecting the mixture on the porous surface; and removing the carrier gas. Applicant teaches the method above to produce a self standing electrode and to provide a novel way of transporting current from the electrode by providing a way to attach the tab to the electrode which does not have any current collector foils.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/           Primary Examiner, Art Unit 1724